People ex rel. Cooperman v Warden, Anna M. Kross Ctr. (2015 NY Slip Op 06444)





People ex rel. Cooperman v Warden, Anna M. Kross Ctr.


2015 NY Slip Op 06444


Decided on August 5, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 5, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
THOMAS A. DICKERSON
SHERI S. ROMAN
SYLVIA O. HINDS-RADIX, JJ.


2015-03501

[*1]The People of the State of New York, ex rel. Peter R. Cooperman, on behalf of Andrew Sandson, petitioner,
vWarden, Anna M. Kross Center, respondent.


Peter R. Cooperman, Forest Hills, N.Y., petitioner pro se.
Richard A. Brown, District Attorney, Kew Gardens, N.Y. (John M. Castellano, Johnette Traill, Daniel Bresnahan, and Jonathan K. Yi of counsel), for respondent.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application for the release of Andrew Sandson pursuant to CPL 30.30(2)(a) upon Queens County Indictment No. 1151/14.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The People are chargeable with less than 90 days of delay in bringing Andrew Sandson to trial on Queens County Indictment No. 1151/14 (see CPL 30.30[2][a]; People v Robinson, 47 AD3d 847; People v Williams, 244 AD2d 587; cf. People v Wearen, 98 AD3d 535; People v Rahim, 91 AD3d 970). Accordingly, Andrew Sandson is not entitled to release pursuant to CPL 30.30(2)(a), and the writ of habeas corpus must be dismissed.
LEVENTHAL, J.P., DICKERSON, ROMAN and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court